Citation Nr: 1100620	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-23 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total disability rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In April 2010, the Veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in November 2005.  
The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court"), in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), held that the VCAA notice requirements applied 
to all elements of a claim.  The Veteran was provided notice as 
to these matters in March 2006.

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  For records in the custody of a Federal department or 
agency, VA must make as many requests as are necessary to obtain 
any relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c)(2).  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

In this case, the Veteran contends that he is unemployable as a 
result of his service-connected disabilities and primarily as a 
result of his PTSD.  He testified that he received regular 
treatment for his PTSD and that he had been treated in March 2010 
for his service-connected residuals of lung cancer.  The 
available medical evidence of record demonstrates the Veteran's 
PTSD has a severe impact on his social and occupational function, 
but there is no competent and credible evidence that his PTSD is 
totally disabling or that he is unemployable as a result of all 
of his service-connected disabilities.  The Veteran has also 
stated that to some extent he has employment problems due to his 
heart disability and the treatment for that disorder.  Therefore, 
the Board finds that additional development is required prior to 
appellate review.

Further, the Veteran in correspondence dated in November 2009 
submitted a claim for entitlement to service connection for 
ischemic heart disease as a result of herbicide exposure, and in 
January 2010 the RO notified him that it was working on his 
claim.  The Board finds this claim is inextricably intertwined 
with the TDIU issue and should be adjudicated prior to appellate 
review.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied together 
that a final Board decision cannot be rendered unless both are 
adjudicated).  As noted, at his hearing in April 2010 the Veteran 
reported his belief that he was unemployable primarily because of 
his service-connected posttraumatic stress disorder (PTSD), but 
that he was also experiencing increased symptoms associated with 
his service-connected residuals of lung cancer.  Therefore, the 
Board finds that the issues of entitlement to increased ratings 
for PTSD and the residuals of lung cancer are also inextricably 
intertwined with the TDIU issue and should be adjudicated prior 
to appellate review.
Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to 
develop and adjudicate the issues of 
entitlement to service connection for 
ischemic heart disease and entitlement to 
ratings in excess of 50 percent for PTSD 
and in excess of 10 percent for the 
residuals of lung cancer.  The Veteran and 
his representative should be notified that 
additional action is required for 
appellate review of any adverse decision.

2.  The Veteran should be contacted and 
requested to provide the names, addresses, 
and approximate dates of treatment of all 
medical care providers, VA and/or non-VA, 
who have provided treatment pertinent to 
the issue on appeal.  He should be 
specifically requested to identify any 
recent VA treatment and appropriate 
efforts should be taken to obtain all 
pertinent VA treatment records.  After the 
Veteran has signed any appropriate 
releases all identified pertinent records 
should be obtained and associated with the 
claims folder.  Attempts to procure 
records should be documented in the file.  
If records cannot be obtained, a notation 
to that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

3.  The Veteran should be scheduled for an 
appropriate VA examination for opinions as 
to the current nature and extent of his 
service-connected PTSD.  An opinion should 
also be provided as to whether or not the 
Veteran is unable to secure or follow a 
substantially gainful occupation as a 
result of his service-connected 
disabilities.  All indicated examinations, 
tests, and studies necessary for an 
adequate opinion should be conducted.  

Prior to the examination, the claims folder 
and a copy of this remand must be made 
available for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  An explanation 
should be provided if additional tests or 
studies are not considered to be necessary.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed with 
appropriate consideration of all the 
evidence of record.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


